Aflac Incorporated Form 8-K [g14911e8vk.htm]
EXHIBIT 10.1
GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL:
212-902-1000
Opening Transaction

     
To:
  Aflac Incorporated
1932 Wynnton Road
Columbus, Georgia 31999
 
   
A/C:
  [Insert Account Number]
 
   
From:
  Goldman, Sachs & Co.
 
   
Re:
  Forward Stock Buyback
 
   
Ref. No:
  As provided in the Supplemental Confirmation
 
   
Date:
  August 26, 2008

 
     This master confirmation (this “Master Confirmation”), dated as of
August 26, 2008 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman, Sachs & Co. (“GS&Co.”) and Aflac Incorporated (“Counterparty”). This
Master Confirmation, taken alone, is neither a commitment by either party to
enter into any Transaction nor evidence of a Transaction. The additional terms
of any particular Transaction shall be set forth in (i) a Supplemental
Confirmation in the form of Schedule A hereto (a “Supplemental Confirmation”),
which shall reference this Master Confirmation and supplement, form a part of,
and be subject to this Master Confirmation and (ii) a Trade Notification in the
form of Schedule B hereto (a “Trade Notification”), which shall reference the
relevant Supplemental Confirmation and supplement, form a part of, and be
subject to such Supplemental Confirmation. This Master Confirmation, each
Supplemental Confirmation and the related Trade Notification together shall
constitute a “Confirmation” as referred to in the Agreement specified below.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Master Confirmation. This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification evidence a complete binding
agreement between Counterparty and GS&Co. as to the subject matter and terms of
each Transaction to which this Master Confirmation, such Supplemental
Confirmation and Trade Notification relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
     This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the
“Agreement”) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the replacement of the word “third” in the last line of
Section 5(a)(i) with the word “first,” (iii) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to Counterparty, with a
“Threshold Amount” of USD 50 million and (iv) the deletion of the phrase “, or
becoming capable at such time of being declared,” in the seventh line of
Section 5(a)(vi) of the Agreement).
     The Transactions shall be the sole Transactions under the Agreement. If
there exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or

 



--------------------------------------------------------------------------------



 



any other agreement to which GS&Co. and Counterparty are parties, the
Transactions shall not be considered Transactions under, or otherwise governed
by, such existing or deemed ISDA Master Agreement.
     All provisions contained or incorporated by reference in the Agreement
shall govern this Master Confirmation, each Supplemental Confirmation and each
Trade Notification except as expressly modified herein or in the related
Supplemental Confirmation.
     If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.
1.     Each Transaction constitutes a Share Forward Transaction for the purposes
of the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation and Trade Notification relating to any Transaction, shall govern
such Transaction.
General Terms:

              Trade Date:  
For each Transaction, as set forth in the related Supplemental Confirmation.
       
 
    Buyer:  
Counterparty
       
 
    Seller:  
GS&Co.
       
 
    Shares:  
Common stock, par value USD 0.10 per share, of Counterparty (Ticker: AFL)
       
 
    Exchange:  
New York Stock Exchange
       
 
    Related Exchange(s):  
All Exchanges.
       
 
    Prepayment\Variable
Obligation:  
Applicable
       
 
    Prepayment Amount:  
For each Transaction, as set forth in the related Supplemental Confirmation.
       
 
    Prepayment Date:  
For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation:

              Hedge Period:  
The period from and including the first Exchange Business Day following the
Trade Date to and including the Hedge Completion Date.
       
 
    Hedge Completion Date:  
For each Transaction, as set forth in the related Trade Notification, to be the
Exchange Business Day on which GS&Co. finishes establishing its initial hedge
positions in respect of such Transaction, as determined by GS&Co. in its sole
discretion, but in no event later than the Hedge Period End Date.
       
 
    Hedge Period End Date:  
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.
       
 
    Hedge Period Reference
Price:  
For each Transaction, as set forth in the related Trade Notification, to be the
average of the VWAP Prices for the Exchange Business Days in the Hedge Period,
subject to “Valuation Disruption” below.

2



--------------------------------------------------------------------------------



 



              VWAP Price:  
For any Exchange Business Day, as determined by the Calculation Agent based on
the New York 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “AFL.N <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s reasonable discretion, erroneous, such VWAP Price shall
be as reasonably determined by the Calculation Agent. For purposes of
calculating the VWAP Price, the Calculation Agent will include only those trades
that are reported during the period of time during which Counterparty could
purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant to the
conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).
       
 
    Forward Price:  
The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to “Valuation Disruption” below.
       
 
    Calculation Period:  
The period from and including the Calculation Period Start Date to and including
the Termination Date.
       
 
    Calculation Period Start Date:  
For each Transaction, as set forth in the related Supplemental Confirmation.
       
 
    Termination Date:  
The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day that occurs on or after the First
Acceleration Date to be the Termination Date (the “Accelerated Termination
Date”) by delivering notice (an "Acceleration Notice”) to Counterparty of any
such designation on the Scheduled Termination Date prior to 6:00 p.m. New York
City time, together with a schedule setting forth in reasonable detail the
Calculation Agent’s calculations with respect to the Number of Shares to be
Delivered, the Forward Price and the Adjusted Forward Price.
       
 
    Scheduled Termination Date:  
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.
       
 
    First Acceleration Date:  
For each Transaction, as set forth in the related Supplemental Confirmation.
       
 
    Scheduled Calculation Period:  
The period from and including the Calculation Period Start Date to and including
the Scheduled Termination Date.
       
 
    Valuation Disruption:  
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the Hedge
Period, Scheduled Calculation Period or Settlement Valuation Period” after the
word “material,” in the third line thereof.
       
 
       
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
       
 
       
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Hedge Period or the Scheduled

3



--------------------------------------------------------------------------------



 



                 
Calculation Period, the Calculation Agent may, in its good faith and
commercially reasonable discretion, postpone either or both of the Hedge Period
End Date and/or the Scheduled Termination Date, or (ii) in the Settlement
Valuation Period, the Calculation Agent may extend the Settlement Valuation
Period. If any such Disrupted Day is a Disrupted Day because of a Market
Disruption Event (or a deemed Market Disruption Event as provided herein), the
Calculation Agent shall determine whether (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Hedge Period Reference Price, the
Forward Price or the Settlement Price, as the case may be, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the VWAP Price for
such Disrupted Day shall be determined by the Calculation Agent based on
Rule 10b-18 eligible transactions in the Shares on such Disrupted Day effected
before the relevant Market Disruption Event occurred and/or after the relevant
Market Disruption Event ended, and the weighting of the VWAP Price for the
relevant Exchange Business Days during the Hedge Period, the Calculation Period
or the Settlement Valuation Period, as the case may be, shall be adjusted in a
commercially reasonable manner by the Calculation Agent for purposes of
determining the Hedge Period Reference Price, the Forward Price or the
Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares. Any Scheduled Trading Day
on which the Exchange is scheduled to close prior to its normal close of trading
shall be deemed to be a Disrupted Day in full.
       
 
       
If a Disrupted Day occurs during the Hedge Period, the Calculation Period or the
Settlement Valuation Period, as the case may be, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such ninth Scheduled Trading Day to be an Exchange Business Day that is not
a Disrupted Day and determine the VWAP Price for such ninth Scheduled Trading
Day using its good faith estimate of the value of the Shares on such ninth
Scheduled Trading Day based on the volume, historical trading patterns and price
of the Shares and such other factors as it deems appropriate.
       
 
Settlement Terms:  
 
       
 
    Settlement Procedures:  
If the Number of Shares to be delivered is positive, Physical Settlement shall
be applicable; provided that GS&Co. does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by GS&Co. to Counterparty under any Transaction. If the
Number of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.
       
 
    Number of Shares to be Delivered:  
A number of Shares equal to (a)(i) the Prepayment Amount divided by (ii) the
Adjusted Forward Price minus (b) the aggregate number of Shares delivered
pursuant to Interim Share Delivery below.
       
 
    Adjusted Forward Price:  
The sum of (a) the lesser of the Forward Price and the Lower Call Strike Price
and (b) one half of the excess, if any, of the Forward Price over the Upper Call
Strike Price.
       
 
    Lower Call Strike Price:  
For each Transaction, as set forth in the related Supplemental Confirmation.

4



--------------------------------------------------------------------------------



 



              Upper Call Strike Price:  
For each Transaction, as set forth in the related Supplemental Confirmation.
       
 
    Excess Dividend Amount:  
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.
       
 
    Settlement Date:  
If the Number of Shares to be delivered is positive, the date that is one
Settlement Cycle immediately following the Scheduled Termination Date.
       
 
    Settlement Currency:  
USD
       
 
    Interim Share Delivery:  
GS&Co. shall deliver a number of Shares equal to the applicable Interim Shares
to Counterparty on each Interim Share Delivery Date in accordance with
Section 9.4 of the Equity Definitions, with each Interim Share Delivery Date
deemed to be a “Settlement Date” for purposes of such Section 9.4.
       
 
    Interim Share Delivery Dates:  
For each Transaction, as set forth in the related Supplemental Confirmation.
       
 
    Interim Shares:  
For each Transaction, as set forth in the related Supplemental Confirmation.
       
 
Share Adjustments:  
 
       
 
    Potential Adjustment Event:  
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.
       
 
       
It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such Transaction as
necessary to preserve as nearly as practicable the fair value of such
Transaction to GS&Co. prior to such postponement.
       
 
    Method of Adjustment:  
Calculation Agent Adjustment
       
 
Extraordinary Events:  
 
       
 
    Consequences of Merger Events:  
 
       
 
       (a)  Share-for-Share:  
Modified Calculation Agent Adjustment
       
 
       (b)  Share-for-Other:  
Cancellation and Payment
       
 
       (c)  Share-for-Combined:  
Component Adjustment
       
 
    Tender Offer:  
Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall be
amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

5



--------------------------------------------------------------------------------



 



              Consequences of
Tender Offers:  
 
       
 
       (a)  Share-for-Share:  
Modified Calculation Agent Adjustment
       
 
       (b)  Share-for-Other:  
Modified Calculation Agent Adjustment
       
 
       (c)  Share-for-Combined:  
Modified Calculation Agent Adjustment
       
 
       
Notwithstanding the foregoing, and without limiting the generality of clause
(ii) of Section 12.3(d) of the Equity Definitions, if, in connection with any
Tender Offer, GS&Co. concludes, in its sole discretion, that (i) it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted generally by GS&Co.) to cancel any Transaction, or (ii) it is no longer
advisable to hedge any Transaction in the manner contemplated on the Trade Date
for such Transaction, then, in each case, GS&Co. may elect that Cancellation and
Payment shall apply to such Transaction.
       
 
    Nationalization,
Insolvency or Delisting:  
 
Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
       
 
Additional Disruption Events:  
 
       
 
       (a)  Change in Law:  
Applicable
       
 
       (b)  Failure to Deliver:  
Applicable
       
 
       (c)  Insolvency Filing:  
Applicable
       
 
       (d)  Hedging Disruption:  
Applicable
       
 
              Hedging Party:  
GS&Co.
       
 
              Determining Party:  
GS&Co.
       
 
Additional Termination Event(s):  
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).
       
 
Relevant Period:  
The period from and including the first day of the Hedge Period to and including
the Scheduled Termination Date.
       
 
Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:  
Applicable

6



--------------------------------------------------------------------------------



 



          Transfer:  
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty.
       
 
GS&Co. Payment Instructions:  
 
 
 

       
 
Counterparty’s Contact Details
for Purpose of Giving Notice:  
 
       
 
GS&Co.’s Contact Details for
Purpose of Giving Notice:  
 
Telephone No.:    (212) 902-8996
Facsimile No.:      (212) 902-0112
Attention: Equity Operations: Options and Derivatives
       
 
       
With a copy to:
Serge Marquie
Equity Capital Markets
One New York Plaza
New York, NY 10004
Telephone No.:    (212) 902-9779
Facsimile No.:      (212) 902-3000

2.    Calculation Agent.     GS&Co.
3.    Additional Mutual Representations, Warranties and Covenants of Each Party.
In addition to the representations, warranties and covenants in the Agreement,
each party represents, warrants and covenants to the other party that:
       (a)  Eligible Contract Participant. It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and is
entering into each Transaction hereunder as principal (and not as agent or in
any other capacity, fiduciary or otherwise) and not for the benefit of any third
party.
       (b)  Accredited Investor. Each party acknowledges that the offer and sale
of each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.
4.    Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to GS&Co. that:
       (a)  The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
       (b)  It is not entering into any Transaction (i) on the basis of, and is
not aware of, any material non-public information with respect to the Shares
(ii) in anticipation of, in connection with, or to facilitate, a distribution of
its securities, a self tender offer or a third-party tender offer or (iii) to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).

7



--------------------------------------------------------------------------------



 



       (c)  Each Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of derivatives to effect the Share buy-back program.
       (d)  Without limiting the generality of Section 13.1 of the Equity
Definitions, it acknowledges that neither GS&Co. nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of any Transaction under any accounting
standards including FASB Statements 128, 133 as amended, or 149, 150, EITF
00-19, 01-6, 03-6 or 07-5 (or any successor issue statements) or under the
Financial Accounting Standards Board’s Liabilities & Equity Project.
       (e)  As of (i) the date hereof and (ii) the Trade Date for each
Transaction hereunder, Counterparty is in compliance with its reporting
obligations under the Exchange Act and its most recent Annual Report on Form
10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
       (f)  Counterparty shall report each Transaction to the extent required
under Regulation S-K under the Exchange Act.
       (g)  The Shares are not, and Counterparty will not cause the Shares to
be, subject to a “restricted period” (as defined in Regulation M promulgated
under the Exchange Act) at any time during any Relevant Period for any
Transaction unless Counterparty has provided written notice to GS&Co. of such
restricted period not later than the Scheduled Trading Day immediately preceding
the first day of such “restricted period”; Counterparty acknowledges that any
such notice may cause a Disrupted Day to occur pursuant to Section 5 below;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6 below.
       (h)  As of the Trade Date, the Prepayment Date, each Interim Share
Delivery Date, the Settlement Date and the date of any Second Settlement, if
any, for each Transaction, Counterparty is not “insolvent” (as such term is
defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and Counterparty would be able to
purchase a number of Shares with a value equal to the Prepayment Amount in
compliance with the laws of the jurisdiction of Counterparty’s incorporation.
       (i)  Counterparty is not and, after giving effect to any Transaction,
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.
       (j)  Counterparty will not take any action or refrain from taking any
action that would limit or in any way adversely affect GS&Co.’s rights under the
Agreement, this Master Confirmation or any Supplemental Confirmation.
       (k)  Counterparty has not and will not enter into agreements similar to
the Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.
5.    Regulatory Disruption. In the event that GS&Co. concludes, in its sole
discretion, that it is appropriate with respect to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by GS&Co.), for it to refrain from purchasing Shares on any
Scheduled Trading Day or Days during the Hedge Period, the Scheduled Calculation
Period or, if applicable, the Settlement Valuation Period, GS&Co. may by written
notice to

8



--------------------------------------------------------------------------------



 



Counterparty elect to deem that a Market Disruption Event has occurred and will
be continuing on such Scheduled Trading Day or Days.
6.    10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co.
that:
       (a)  Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).
       (b)  Counterparty will not seek to control or influence GS&Co.’s decision
to make any “purchases or sales” (within the meaning of
Rule 10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under this Master
Confirmation, including, without limitation, GS&Co.’s decision to enter into any
hedging transactions. Counterparty represents and warrants that it has consulted
with its own advisors as to the legal aspects of its adoption and implementation
of this Master Confirmation, each Supplemental Confirmation and each Trade
Notification under Rule 10b5-1.
       (c)  Counterparty acknowledges and agrees that any amendment,
modification, waiver or termination of this Master Confirmation, the relevant
Supplemental Confirmation or Trade Notification must be effected in accordance
with the requirements for the amendment or termination of a “plan” as defined in
Rule 10b5-1(c). Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5, and no
such amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
7.    Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co., directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period or, if applicable,
Settlement Valuation Period, except through GS&Co.
8.    Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions:
       (a)   Counterparty agrees that it:
       (i)  will not during the period commencing on the Trade Date through the
end of the Relevant Period or, if applicable, the Settlement Valuation Period
for any Transaction make, or permit to be made, any public announcement (as
defined in Rule 165(f) under the Securities Act) of any Merger Transaction or
potential Merger Transaction unless such public announcement is made prior to
the opening or after the close of the regular trading session on the Exchange
for the Shares;
       (ii)  shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify GS&Co. following any such
announcement that such announcement has been made; and
       (iii)  shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide GS&Co. with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding

9



--------------------------------------------------------------------------------



 



    the announcement date that were not effected through GS&Co. or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date. Such written notice shall be deemed to be a
certification by Counterparty to GS&Co. that such information is true and
correct. In addition, Counterparty shall promptly notify GS&Co. of the earlier
to occur of the completion of such transaction and the completion of the vote by
target shareholders. Counterparty acknowledges that any such notice may cause
the terms of any Transaction to be adjusted or such Transaction to be
terminated; accordingly, Counterparty acknowledges that its delivery of such
notice must comply with the standards set forth in Section 6 above.

       (b)  GS&Co. in its sole discretion may (i) make adjustments to the terms
of any Transaction, including, without limitation, the Scheduled Termination
Date, and/or suspend the Hedge Period, the Calculation Period and/or any
Settlement Valuation Period or (ii) treat the occurrence of such public
announcement as an Additional Termination Event with Counterparty as the sole
Affected Party and the Transactions hereunder as the Affected Transactions and
with the amount under Section 6(e) of the Agreement determined taking into
account the fact that the Calculation Period or Settlement Valuation Period, as
the case may be, had fewer Scheduled Trading Days than originally anticipated.
     "Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
9.    Special Provisions for Friendly Transaction Announcements. (a) If a
Friendly Transaction Announcement occurs on or prior to the Settlement Date for
any Transaction, then the Number of Shares to be Delivered for such Transaction
shall be determined as if the word “Adjusted” were deleted from the definition
thereof. If a Friendly Transaction Announcement occurs after the Trade Date, but
prior to the First Acceleration Date of any Transaction, the First Acceleration
Date shall be the date of such Friendly Transaction Announcement, and GS&Co.
shall have the right to deliver an Acceleration Notice at any time following the
date of such Friendly Transaction Announcement. If GS&Co. delivers an
Acceleration Notice prior to the Scheduled Termination Date and the Number of
Shares to be Delivered is positive, then, notwithstanding any other provision of
this Master Confirmation to the contrary, the Settlement Date shall be the date
that is one Settlement Cycle immediately following the date such Acceleration
Notice is delivered. If a Friendly Transaction Announcement occurs after the
Settlement Date for any Transaction or any earlier date of termination or
cancellation of such Transaction pursuant to Section 6 of the Agreement or
Article 12 of the Equity Definitions, then a second settlement of such
Transaction (a “Second Settlement”) shall occur (notwithstanding such earlier
termination or cancellation) with a Number of Shares to be Delivered equal to
the lesser of (i) zero and (ii) (x) the Number of Shares to be Delivered
determined pursuant to the first sentence of this paragraph as if such Friendly
Transaction Announcement occurred prior to such Settlement Date minus (y) the
Number of Shares to be Delivered determined pursuant to Section 1 of this Master
Confirmation (provided that in the case of a Second Settlement occurring after
such an early termination or cancellation, a Number of Shares to be Delivered
shall not be determined and instead a Forward Cash Settlement Amount will be
determined as provided in Annex A).
       (b)  "Friendly Transaction Announcement” means (i) an Acquisition
Transaction Announcement by Counterparty or its board of directors prior to the
Settlement Date or any earlier date of termination or cancellation of the
relevant Transaction pursuant to Section 6 of the Agreement or Article 12 of the
Equity Definitions (such date, the “Actual Termination Date”), (ii) an
announcement by Counterparty or its board of directors prior to the date three
months following the Scheduled Termination Date that an Acquisition Transaction
that is the subject of an Acquisition Transaction Announcement occurring prior
to the Actual Termination Date has been approved, agreed to, recommended by or
otherwise consented to by Counterparty or its board of directors, or negotiated
by Counterparty or any authorized representative of Counterparty, or (iii) where
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of any such Acquisition
Transaction prior to the date three months following the Scheduled Termination
Date, the absence of a recommendation that its shareholders reject such
transaction.
       (c)  "Acquisition Transaction Announcement” means (i) the announcement of
an Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the

10



--------------------------------------------------------------------------------



 



intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, an Acquisition Transaction, or
(iv) any other announcement that in the reasonable judgment of the Calculation
Agent may result in an Acquisition Transaction. For the avoidance of doubt,
announcements as used in the definition of Acquisition Transaction Announcement
refer to any public announcement whether made by the Issuer or a third party.
       (d)  "Acquisition Transaction” means (i) any Merger Event (for purposes
of this definition the definition of Merger Event shall be read with the
references therein to “100%” being replaced by “20%” and to “50%” by “75%” and
without reference to the clause beginning immediately following the definition
of Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 20% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).
10.    Acknowledgments. (a) The parties hereto intend for:
          (i)  each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;
          (ii)  the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;
          (iii)  a party’s right to liquidate, terminate or accelerate any
Transaction, net out or offset termination values or payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” (as defined in the Bankruptcy
Code); and
          (iv)  all payments for, under or in connection with each Transaction,
all payments for the Shares (including, for the avoidance of doubt, payment of
the Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
         (b)  Counterparty acknowledges that:
          (i)  during the term of any Transaction, GS&Co. and its affiliates may
buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to such Transaction;
          (ii)  GS&Co. and its affiliates may also be active in the market for
the Shares other than in connection with hedging activities in relation to any
Transaction;
          (iii)  GS&Co. shall make its own determination as to whether, when or
in what manner any hedging or market activities in Counterparty’s securities
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Forward Price and the VWAP
Price;

11



--------------------------------------------------------------------------------



 



          (iv)  any market activities of GS&Co. and its affiliates with respect
to the Shares may affect the market price and volatility of the Shares, as well
as the Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and
          (v)  each Transaction is a derivatives transaction in which it has
granted GS&Co. an option; GS&Co. may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.
11.    Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.
12.    Set-off. (a) The parties agree to amend Section 6 of the Agreement by
adding a new Section 6(f) thereto as follows:

      "(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).           Amounts (or the relevant portion of
such amounts) subject to set-off may be converted by Y into the Termination
Currency at the rate of exchange at which such party would be able, acting in a
reasonable manner and in good faith, to purchase the relevant amount of such
currency. If any obligation is unascertained, Y may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained. Nothing in this
Section 6(f) shall be effective to create a charge or other security interest.
This Section 6(f) shall be without prejudice and in addition to any right of
set-off, combination of accounts, lien or other right to which any party is at
any time otherwise entitled (whether by operation of law, contract or
otherwise).”  

         (b)  Notwithstanding anything to the contrary in the foregoing, GS&Co.
agrees not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from GS&Co. to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey to GS&Co. rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.
13.    Delivery of Shares. Notwithstanding anything to the contrary herein,
GS&Co. may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.
14.    Early Termination. In the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then Counterparty or, in the case of a Payment Amount owed by GS&Co.,
GS&Co. may, no

12



--------------------------------------------------------------------------------



 



later than the Early Termination Date, elect for GS&Co. or Counterparty, as the
case may be, to deliver to the other party a number of Shares (or, in the case
of a Merger Event, a number of units, each comprising the number or amount of
the securities or property that a hypothetical holder of one Share would receive
in such Merger Event (each such unit, an “Alternative Delivery Unit” and, the
securities or property comprising such unit, “Alternative Delivery Property”))
with a value equal to all (in the case of such an election by either party) or
any portion (in the case of such an election by GS&Co. only) of the Payment
Amount, as determined by the Calculation Agent (and the parties agree that, in
making such determination of value, the Calculation Agent may take into account
a number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and, if such delivery is made
by GS&Co., the prices at which GS&Co. purchases Shares or Alternative Delivery
Property to fulfill its delivery obligations under this Section 14), in lieu of
payment of the Payment Amount or such portion thereof, as the case may be;
provided that in determining the composition of any Alternative Delivery Unit,
if the relevant Merger Event involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash. If such delivery is made by Counterparty, paragraphs 2
through 7 of Annex A shall apply as if such delivery were a settlement of the
Transaction to which Net Share Settlement applied, the Cash Settlement Payment
Date were the Early Termination Date and the Forward Cash Settlement Amount were
zero (0) minus the Payment Amount owed by Counterparty.
15.    Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement GS&Co. may (but need not) determine losses without reference to actual
losses incurred but based on expected losses assuming a commercially reasonable
(including without limitation with regard to reasonable legal and regulatory
guidelines) risk bid were used to determine loss to avoid awaiting the delay
associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement, all amounts calculated as being due in
respect of an Early Termination Date under Section 6(e) of the Agreement will be
payable on the day that notice of the amount payable is effective; provided that
if Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 14, such Shares or Alternative Delivery Property shall
be delivered on a date selected by GS&Co as promptly as practicable.
16.    Automatic Termination Provisions. Notwithstanding anything to the
contrary in Section 6 of the Agreement, if a Termination Price is specified in
any Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by GS&Co. or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.
17.    Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by EITF 00-19 as in
effect on the relevant Trade Date (including, without limitation, where
Counterparty so elects to deliver cash or fails timely to elect to deliver
Shares or Alternative Delivery Property in respect of the settlement of such
Transactions).
18.    Claim in Bankruptcy. GS&Co. acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.
19.    Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
good faith reasonable judgment of GS&Co., any Shares (the “Hedge Shares”)
acquired in the U.S. public market by GS&Co. in connection with a Transaction
cannot be sold in the U.S. public market by GS&Co. without registration under
the Securities Act at or about the time of any early termination or cancellation
of such Transaction, Counterparty shall, at its election: (i) in order to allow
GS&Co. to sell the Hedge Shares in a registered offering, make available to
GS&Co. an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance satisfactory to GS&Co., substantially in the form of an underwriting
agreement

13



--------------------------------------------------------------------------------



 



for a registered offering, (B) provide accountant’s “comfort” letters in
customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to GS&Co., (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford GS&Co. a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided that if GS&Co., in its
sole commercially reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 19 shall apply at the election of
Counterparty; (ii) in order to allow GS&Co. to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to GS&Co.,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to GS&Co., due diligence rights (for
GS&Co. or any designated buyer of the Hedge Shares from GS&Co.), opinions and
certificates and such other documentation as is customary for private placements
agreements, all reasonably acceptable to GS&Co. (in which case, the Calculation
Agent shall make any adjustments to the terms of such Transaction or its early
termination or cancellation that are necessary, in its reasonable judgment, to
compensate GS&Co. for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement); or (iii) purchase
the Hedge Shares from GS&Co. at the VWAP Price on such Exchange Business Days,
and in the amounts, requested by GS&Co.
20.    Limitation on Settlement by GS&Co. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall GS&Co. be required to deliver
Shares or Alternative Delivery Property in connection with the Transaction in
excess of 115,000,000 Shares or Alternative Delivery Units, as the case may be
(as such number may be adjusted from time to time in accordance with the
provisions hereof).
21.    General Obligations Law of New York. With respect to each Transaction,
(i) this Master Confirmation, together with the related Supplemental
Confirmation, as supplemented by the related Trade Notification, is a “qualified
financial contract”, as such term is defined in Section 5-701(b)(2) of the
General Obligations Law of New York (the “General Obligations Law”); (ii) such
Trade Notification constitutes a “confirmation in writing sufficient to indicate
that a contract has been made between the parties” hereto, as set forth in
Section 5-701(b)(3)(b) of the General Obligations Law; and (iii) this Master
Confirmation, together with the related Supplemental Confirmation, constitutes a
prior “written contract” as set forth in Section 5-701(b)(1)(b) of the General
Obligations Law, and each party hereto intends and agrees to be bound by this
Master Confirmation and the related Supplemental Confirmation, as supplemented
by the Trade Notification.
22.    Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation and each
Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law).
23.    Offices.
         (a)  The Office of GS&Co. for each Transaction is: One New York Plaza,
New York, New York 10004.
         (b)  The Office of Counterparty for each Transaction is: 1932 Wynnton
Road, Columbus, Georgia 31999.
24.    Arbitration. The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification are subject to the following
arbitration provisions:
         (a)  All parties to this Master Confirmation are giving up the right to
sue each other in court, including the right to a trial by jury, except as
provided by the rules of the arbitration forum in which a claim is filed.

14



--------------------------------------------------------------------------------



 



         (b)  Arbitration awards are generally final and binding; a party’s
ability to have a court reverse or modify an arbitration award is very limited.
         (c)  The ability of the parties to obtain documents, witness statements
and other discovery is generally more limited in arbitration than in court
proceedings.
         (d)  The arbitrators do not have to explain the reason(s) for their
award.
         (e)  The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry, unless
Counterparty is a member of the organization sponsoring the arbitration
facility, in which case all arbitrators may be affiliated with the securities
industry.
         (f)  The rules of some arbitration forums may impose time limits for
bringing a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.
         (g)  The rules of the arbitration forum in which the claim is filed,
and any amendments thereto, shall be incorporated into this Master Confirmation.
         Counterparty agrees that any and all controversies that may arise
between Counterparty and GS&Co., including, but not limited to, those arising
out of or relating to the Agreement or any Transaction hereunder, shall be
determined by arbitration conducted before The New York Stock Exchange, Inc.
(“NYSE”) or NASD Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR
decline to hear the matter, before the American Arbitration Association, in
accordance with their arbitration rules then in force. The award of the
arbitrator shall be final, and judgment upon the award rendered may be entered
in any court, state or federal, having jurisdiction.
         No person shall bring a putative or certified class action to
arbitration, nor seek to enforce any pre-dispute arbitration agreement against
any person who has initiated in court a putative class action or who is a member
of a putative class who has not opted out of the class with respect to any
claims encompassed by the putative class action until: (i) the class
certification is denied; (ii) the class is decertified; or (iii) Counterparty is
excluded from the class by the court.
         Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Master Confirmation except to the
extent stated herein.
25.    Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.


15



--------------------------------------------------------------------------------



 



       Counterparty hereby agrees (a) to check this Master Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to any particular Transaction to
which this Master Confirmation relates, by manually signing this Master
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, Facsimile
No. 212-428-1980/83.

            Yours faithfully,

GOLDMAN, SACHS & CO.
      By:           Authorized Signatory             

Agreed and Accepted By:


AFLAC INCORPORATED




                  By:         Name:  
Title:  
   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A
SUPPLEMENTAL CONFIRMATION

     
To:
  Aflac Incorporated
1932 Wynnton Road
Columbus, Georgia 31999
 
   
From:
  Goldman, Sachs & Co.
 
   
Subject:
  Forward Stock Buyback
 
   
Ref. No:
  [Insert Reference No.]
 
   
Date:
  August 26, 2008

 
     The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Aflac Incorporated (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of August 26, 2008 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

     
Trade Date:
  August 26, 2008
 
   
Calculation Period Start Date:
   
 
   
Hedge Period End Date:
   
 
   
Scheduled Termination Date:
  February 18, 2009
 
   
First Acceleration Date:
   
 
   
Prepayment Amount:
  USD [825,000,000]
 
   
Prepayment Date:
   
 
   
Lower Call Strike Price:
   
 
   
Upper Call Strike Price:
   
 
   
Interim Shares:
  6,000,000 Shares for the first Interim Share Delivery Date and
5,000,000 Shares for the second Interim Share Delivery Date.
 
   
Interim Share Delivery Dates:
  December 23, 2008 and January 5, 2009
 
   
Termination Price:
   

3.    Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-

A-1



--------------------------------------------------------------------------------



 



18(b)(4) under the Exchange Act during either (i) the four full calendar weeks
immediately preceding the Trade Date or (ii) during the calendar week in which
the Trade Date occurs.
4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

A-2



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Supplemental Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

            Yours sincerely,

GOLDMAN, SACHS & CO.
      By:           Authorized Signatory             

Agreed and Accepted By:


AFLAC INCORPORATED




                  By:         Name:  
Title:  
   

A-3



--------------------------------------------------------------------------------



 



         

SCHEDULE B
TRADE NOTIFICATION

     
To:
  Aflac Incorporated
1932 Wynnton Road
Columbus, Georgia 31999
 
   
From:
  Goldman, Sachs & Co.
 
   
Subject:
  Forward Stock Buyback
 
   
Ref. No:
  [Insert Reference No.]
 
   
Date:
  [Insert Date]

     The purpose of this Trade Notification is to notify you of certain terms in
the Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and Aflac
Incorporated (“Counterparty”) (together, the “Contracting Parties”) on the Trade
Date specified below.
     This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of August 26, 2008 (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of August 26, 2008 (the “Master Confirmation”) between the
Contracting Parties, as amended and supplemented from time to time.
 
Hedge Completion Date:
Hedge Period Reference Price:
Lower Call Strike Price:
Upper Call Strike Price:

            Yours sincerely,


GOLDMAN, SACHS & CO.
      By:           Authorized Signatory           

B-1



--------------------------------------------------------------------------------



 



         

ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
     1.    The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Master Confirmation:

              Settlement Currency:  
USD
       
 
    Settlement Method Election:  
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.
       
 
    Electing Party:  
Counterparty
       
 
    Settlement Method
Election Date:  
The earlier of (i) the Exchange Business Day immediately following the Scheduled
Termination Date and (ii) the Exchange Business Day immediately following the
date of delivery of an Acceleration Notice (in which case the election under
Section 7.1 of the Equity Definitions shall be made no later than 10 minutes
prior to the open of trading on the Exchange on such Exchange Business Day), as
the case may be; provided that if a Friendly Transaction Announcement occurs
after the Settlement Date, the Settlement Method Election Date for the Second
Settlement shall be the Exchange Business Day immediately following the date of
the Friendly Transaction Announcement.
       
 
    Default Settlement Method:  
Cash Settlement
       
 
    Forward Cash Settlement
Amount:  
The Number of Shares to be Delivered multiplied by the Settlement Price;
provided that in the case of a Second Settlement occurring after an early
termination or cancellation of the relevant Transaction pursuant to Section 6 of
the Agreement or Article 12 of the Equity Definitions, the Forward Cash
Settlement Amount shall equal the lesser of (i) zero and (ii)(x) the Payment
Amount that would have been calculated for such early termination or
cancellation if the word “Adjusted” had been deleted from the definition of
Number of Shares to be Delivered, as determined by the Calculation Agent (with
an amount that would have been owed by Counterparty expressed as a negative
number for purposes of this calculation) minus (y) the actual Payment Amount
calculated for such early termination or cancellation.

1



--------------------------------------------------------------------------------



 



              Settlement Price:  
The average of the VWAP Prices (or, in the case of a Second Settlement, the
Relevant Prices) for the Exchange Business Days in the Settlement Valuation
Period, subject to Valuation Disruption as specified in the Master Confirmation
or, in the case of a Second Settlement, subject to Section 6.6(a) of the Equity
Definitions as if such dates were Valuation Dates.
       
 
    Settlement Valuation Period:  
A number of Scheduled Trading Days selected by GS&Co. in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
earlier of (i) the Scheduled Termination Date or (ii) the Exchange Business Day
immediately following the date of delivery of an Acceleration Notice or, in the
case of a Second Settlement, the date of the Friendly Transaction Announcement.
       
 
    Cash Settlement:  
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.
       
 
    Cash Settlement
Payment Date:  
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.
       
 
    Net Share Settlement
Procedures:  
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

     2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value based on the value thereof to GS&Co. (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount), in each case as determined by the
Calculation Agent.
     3.    Counterparty may only deliver Registered Settlement Shares pursuant
to paragraph 2 above if:
         (a)  a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;
         (b)  the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be commercially reasonably satisfactory to GS&Co.;
         (c)  as of or prior to the date of delivery, GS&Co. and its agents
shall have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for

2



--------------------------------------------------------------------------------



 



underwritten offerings of equity securities and the results of such
investigation are commercially reasonably satisfactory to GS&Co.; and
         (d)  as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with GS&Co. in connection with the
public resale of the Registered Settlement Shares by GS&Co. substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Underwriting Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters.
     4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
         (a)  all Unregistered Settlement Shares shall be delivered to GS&Co.
(or any affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from
the registration requirements of the Securities Act provided by Section 4(2)
thereof;
         (b)  as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);
         (c)  as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with GS&Co. (or any affiliate of
GS&Co. designated by GS&Co.) in connection with the private placement of such
shares by Counterparty to GS&Co. (or any such affiliate) and the private resale
of such shares by GS&Co. (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all fees and expenses in connection with such resale, including all fees and
expenses of counsel for GS&Co., and shall contain representations, warranties,
covenants and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and
         (d)  in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), Counterparty shall, if so requested by
GS&Co., prepare, in cooperation with GS&Co., a private placement memorandum in
form and substance commercially reasonably satisfactory to GS&Co.
     5.    GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the "Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in USD, such excess to Counterparty on the date that is

3



--------------------------------------------------------------------------------



 



three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.
     6.    If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in USD
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the "Deficiency Determination Date”), Counterparty shall on the
Exchange Business Day next succeeding the Deficiency Determination Date (the
“Makewhole Notice Date”) deliver to GS&Co., through the Selling Agent, a notice
of Counterparty’s election that Counterparty shall either (i) pay an amount in
cash equal to the Shortfall on the day that is one (1) Currency Business Day
after the Makewhole Notice Date, or (ii) deliver additional Shares. If
Counterparty elects to deliver to GS&Co. additional Shares, then Counterparty
shall deliver additional Shares in compliance with the terms and conditions of
paragraph 3 or paragraph 4 above, as the case may be (the “Makewhole Shares”),
on the first Clearance System Business Day which is also an Exchange Business
Day following the Makewhole Notice Date in such number as the Calculation Agent
reasonably believes would have a market value on that Exchange Business Day
equal to the Shortfall. Such Makewhole Shares shall be sold by GS&Co. in
accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Makewhole Shares is less than the absolute value of the
Forward Cash Settlement Amount then Counterparty shall, at its election, either
make such cash payment or deliver to GS&Co. further Makewhole Shares until such
Shortfall has been reduced to zero.
     7.    Notwithstanding the foregoing, in no event shall the aggregate number
of Settlement Shares and Makewhole Shares be greater than the Reserved Shares
minus the amount of any Shares actually delivered by Counterparty under any
other Transaction(s) under this Master Confirmation (the result of such
calculation, the “Capped Number”). Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:
A — B

             
 
  Where   A =   the number of authorized but unissued shares of the Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and
 
           
 
      B =   the maximum number of Shares required to be delivered to third
parties if Counterparty elected Net Share Settlement of all transactions in the
Shares (other than Transactions in the Shares under this Master Confirmation)
with all third parties that are then currently outstanding and unexercised.

     "Reserved Shares” means initially, [X,XXX] Shares. The Reserved Shares may
be increased or decreased in a Supplemental Confirmation.

4